IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                            __________________

                               No. 95-40298
                            (Summary Calendar)
                            __________________


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                  versus

GABRIEL RESENDEZ-GARCIA,

                                                 Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    (USDC No. M-94-CR-157-9)
                       - - - - - - - - - -
                         February 9, 1996

Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant    appeals   his   jury   conviction   for   conspiracy   to

possess marijuana with intent to distribute and aiding and abetting

possession with intent to distribute, complaining of insufficiency

of the evidence, material variance between the evidence and the

indictment, and prosecutorial misconduct. Our review of the record

and the arguments and authorities convince us that no reversible

error was committed.        The evidence was not insufficient.           See

United States v. Ivey, 949 F.2d 759, 766 (5th Cir. 1991), cert.

    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
denied, 113 S. Ct. 64 (1992).        There was no material variance

between the evidence and the indictment.       See United States v.

Faulkner, 17 F.3d 745, 762 (5th Cir.), cert. denied, 115 S. Ct. 193

(1994).   The prosecutor's questioning and statements did not rise

to the level of plain error.   See United States v. Brown, 887 F.2d

537, 542 (5th Cir. 1989).

AFFIRMED.




                                 2